Citation Nr: 1203899	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1953 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which declined to reopen the Veteran's claim of service connection for residuals of a left eye injury.  A timely Notice of Disagreement was received from the Veteran in October 2008.  After a March 2009 Statement of the Case which continued to decline to reopen the Veteran's claim, the Veteran perfected his appeal by filing a substantive appeal, via VA Form 9, in March 2009.

In April 2010, the Board determined that new and material evidence to reopen the Veteran's claim of service connection for a left eye disorder had been received.  The substantive issue of the Veteran's entitlement to service connection for a left eye disorder was remanded for further development which was to include obtaining additional treatment records since May 2009 and affording the Veteran a VA examination to determine the nature and etiology of his claimed left eye disorder.  The Board now finds that VA has performed the remand action directed in the April 2010 remand, and is prepared to proceed with appellate consideration of the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did sustain flash burn injuries to his left eye during active duty service in 1958.

2.  The Veteran has been diagnosed with glaucoma of the left eye.

3.  The Veteran's left eye glaucoma has resulted from his in-service flash burn injuries.


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action as to this appeal taken below, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for a Left Eye Disorder

The preponderance of the evidence in this case shows that the Veteran has been diagnosed with left eye glaucoma and that the Veteran's left eye glaucoma was a result of left eye flash burn injuries incurred during service in 1958.  Accordingly, the Board finds that the Veteran's left eye glaucoma has resulted from his in-service left eye injury; hence, he is entitled to service connection for a left eye disorder.

In support of his claim, the Veteran asserted in a December 2008 statement that he sustained flash burn injuries to his left eye during active duty service.  According to the Veteran, his left eye vision has been worsening ever since.  Consistent with the Veteran's assertions, service treatment records from July 1958 reflect that the Veteran was treated for left eye injuries that were sustained after a flash struck his eye while he was observing a welding job.  Subsequent service treatment records from March 1959 reflect that the Veteran's left eye vision was 20/100.  By way of comparison, the Board notes that the Veteran's left eye vision at his October 1953 enlistment examination and physical examinations performed in March 1954 and February 1956 was 20/20.

Post-service private treatment records from Dr. C.T. reflect that the Veteran was initially diagnosed with glaucoma in 1986.  According to an April 2009 letter which summarizes the Veteran's course of treatment, Dr. C.T. noted that the Veteran subsequently experienced worsening glaucoma, cataracts, and worsening vision in his left eye.  He underwent surgeries on his left eye in 1993 and 2006.

An August 2010 VA examination of the Veteran's left eye confirmed the diagnosis of left eye glaucoma.  Based upon the Veteran's reported history and a review of the claims file, the examiner determined that the left eye glaucoma was most likely caused by the Veteran's in-service flash burn injuries.  At that time, the examiner also diagnosed left eye amblyopia (lazy eye) which was also determined at that time as being secondary to the Veteran's service-related glaucoma.

At the RO's request, the VA examiner provided a November 2010 addendum in which she conceded that the diagnosis and etiology opinion concerning the Veteran's left eye amblyopia was speculative in the absence of the Veteran's eye records from childhood.  She once again confirmed, however, the diagnosis of left eye glaucoma and maintained that the glaucoma was related to the Veteran's reported flash burn injuries.

Interestingly, the examiner conceded that she was unable to find any service records which documented flash burn injuries.  Nonetheless, she noted that glaucoma that is secondary to trauma may likely progress over a period of years after the trauma.  Apparently, the examiner believed the Veteran's reported history of flash burn injuries to be credible, and hence, based her etiology opinion upon the Veteran's stated history.  Nonetheless, and as discussed above, the Veteran's service treatment records clearly document that the Veteran incurred a left eye flash burn injury during service in 1958.  Subsequent service treatment records reflect loss of vision in the left eye.  In view of the foregoing, the VA examiner's reliance upon the Veteran's stated history is not misplaces, and in fact, is substantiated by the service treatment records in the claims file.  Moreover, the VA examiner's conclusions are not contradicted by any other evidence in the record.  As such, the Board affords the VA examiner's findings and opinions their full probative weight.

In view of the foregoing, the Board finds that the Veteran is entitled to service connection for a left eye disorder.  To that extent, this appeal is granted in full.

ORDER

Entitlement to service connection for a left eye disorder is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


